430 F.2d 1181
UNITED STATES of America, Appellee,v.James Willie SLATER, Appellant.
No. 14493.
United States Court of Appeals, Fourth Circuit.
Argued October 5, 1970.
Decided October 12, 1970.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston; John A. Field, Jr., Judge.
Allan H. Masinter, Charleston, W. Va. (Arthur T. Ciccarello and Angel, Lewis, Ciccarello & Masinter, Charleston, W. Va., on the brief), for appellant.
Robert B. King, Asst. U. S. Atty. (W. Warren Upton, U. S. Atty., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BOREMAN, Circuit Judges.
PER CURIAM:


1
Upon consideration of the briefs and record, and the oral argument of counsel, we find no reversible error in the proceedings leading to the defendant's conviction for violation of 26 U.S.C.A. §§ 5601(a) (7) and 5604(a) (1).


2
Affirmed.